IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-60594
                           Summary Calendar



KEVIN COLLINS,

                                      Petitioner-Appellant,

versus

JAMES V. ANDERSON, SUPERINTENDENT,
MISSISSIPPI STATE PENITENTIARY,

                                      Respondent-Appellee.


                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 3:97-CV-177-WS
                       --------------------
                         February 5, 2001

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Kevin Collins, Mississippi prisoner # 43913, appeals the

district court’s dismissal of his 28 U.S.C. § 2254 petition.    A

certificate of appealability was granted on the issue whether

Collins received ineffective assistance of counsel when his

attorney purportedly refused to allow him to testify at trial.

     To prevail on an ineffective-assistance-of-counsel claim, a

petitioner must show that counsel’s performance was deficient and

that the deficiency prejudiced the defense.     Strickland v.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-60594
                                 -2-

Washington, 466 U.S. 668, 687 (1984).      A petitioner must prove

both deficient performance and prejudice, and a failure to

establish either deficient performance or prejudice defeats the

claim.    Id. at 697.

     To prove deficient performance, the petitioner must show

that counsel’s actions fell below an objective standard of

reasonableness.    Strickland. 466 U.S. at 687.    To prove

prejudice, the petitioner must show that counsel’s deficient

performance rendered the proceeding unreliable or fundamentally

unfair.    Lockhart v. Fretwell, 506 U.S. 364, 372 (1993).

     Collins’ bare assertion that he wanted to testify, but was

prevented from doing so by counsel, is not enough to demonstrate

either deficient performance or prejudice.      See Lincecum v.

Collins, 958 F.2d 1271, 1279-80 (5th Cir. 1992).      Accordingly,

since he has failed to demonstrate either deficient performance

or prejudice under Strickland, the district court’s decision is

AFFIRMED.